Hall, Judge.
The defendant upon a plea of guilty was sentenced to 20 years for burglary to be served on probation provided among other things that the defendant should not violate the criminal laws of any governmental unit, and “that the defendant pay a fine of $2,000 as a further condition of probation.” Upon a hearing of a petition of the probation officer the court found that the defendant had breached the terms of the probation and revoked the probation and ordered the defendant’s confinement for 15 years and that he serve the remainder of the sentence on probation as originally provided. Aside from evidence of violations of other conditions of probation, there was sufficient evidence to support a finding that the defendant sold beer without a license in violation of state law. Ga. L. 1937, pp. 148, 152 (Code Ann. § 58-726). The argument that the defendant was entrapped is not supported by the evidence. Merritt v. State, 110 Ga. App. 150 (137 SE2d 917). The argument that the sentence containing the *93condition that the defendant pay a fine of $2,000 was an alternative sentence rather than a probationary sentence, is without merit. Ga. L. 1956, pp. 27, 31, as amended (Code Ann. § 27-2709); Ga. L. 1957, p. 477, as amended (Code Ann. § 27-2529).
Argued January 4, 1968
Decided January 12, 1968.
Guy B. Scott, Jr., for appellant.
Thomas W. Ridgway, Solicitor General, for appellee.
The trial court did not err in the judgment revoking probation.

Judgment affirmed.


Bell, P. J., and Quillian, J., concur.